Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of February 5,
2007, among ENERSYS, a Delaware corporation (“Holdings”), ENERSYS CAPITAL INC.,
a Delaware corporation (the “Borrower”), the lenders from time to time party to
the Credit Agreement referred to below (the “Lenders”) and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”),
and Bank of America, N.A., as Collateral Agent (in such capacity, the
“Collateral Agent”). All capitalized terms used herein and not otherwise defined
herein shall have the respective meanings provided such terms in the Credit
Agreement.

WITNESSETH:

WHEREAS, Holdings, the Borrower, the Lenders, the Administrative Agent, Morgan
Stanley Senior Funding, Inc., as Syndication Agent, and Lehman Commercial Paper
Inc., as Documentation Agent, are parties to a Credit Agreement, dated as of
March 17, 2004 (as amended, modified and/or supplemented to, but not including,
the date hereof, the “Credit Agreement”); and

WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend or otherwise modify certain provisions of the Credit
Agreement as herein provided;

NOW, THEREFORE, IT IS AGREED:

Amendments to Credit Agreement.

Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new clause (f) immediately following clause (e) of said Section:

“(f) (A) Subject to and upon the terms and conditions set forth herein, (i) each
Consenting New 2007 Term Lender severally agrees to convert (the “New 2007 Term
Loan Conversion”), on the Fourth Amendment Effective Date, New Term Loans of
such Consenting New 2007 Term Lender outstanding on the Fourth Amendment
Effective Date (immediately prior to giving effect thereto) in an aggregate
principal amount equal to the Converted New 2007 Term Loan Amount of such
Consenting New 2007 Term Lender into new term loans hereunder owing by the
Borrower (each such term loan, a “Converted New 2007 Term Loan” and,
collectively, the “Converted New 2007 Term Loans”) and (ii) each Lender with a
New 2007 Term Loan Commitment severally agrees to make, on the Fourth Amendment
Effective Date, a term loan or term loans (each, an “Additional New 2007 Term
Loan” and, collectively, the “Additional New 2007 Term Loans”, and, together
with the Converted New 2007 Term Loans, the “New 2007 Term Loans”) to the
Borrower, which New 2007 Term Loans:



--------------------------------------------------------------------------------

(i) shall be incurred by the Borrower pursuant to a single drawing on the Fourth
Amendment Effective Date for the purposes described in Section 7.05(f);

(ii) shall be denominated in U.S. Dollars;

(iii) except as hereafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans or Eurodollar
Loans, provided that, (x) except as otherwise specifically provided in
Section 1.10(b), all New 2007 Term Loans made as part of the same Borrowing
shall at all times consist of New 2007 Term Loans of the same Type and
(y) Borrowings of New 2007 Term Loans on the Fourth Amendment Effective Date
shall be subject to the rules set forth in clause (B) of this Section 1.01(f)
below; and

(iv) shall not exceed for any Lender, in initial principal amount, that amount
which equals the sum of (x) the Converted New 2007 Term Loan Amount of such
Lender plus (y) the New 2007 Term Loan Commitment of such Lender (if any) as in
effect on the Fourth Amendment Effective Date (before giving effect to the
termination thereof on such date pursuant to Section 3.03(g)).

Once repaid, New 2007 Term Loans incurred hereunder may not be reborrowed.

(B)(i) The Interest Period applicable to each Borrowing of New Term Loans
existing on the Fourth Amendment Effective Date immediately prior to the New
2007 Term Loan Conversion and maintained as Eurodollar Loans shall,
simultaneously with the occurrence of the New 2007 Term Loan Conversion, be
broken and (ii) the New 2007 Term Loans shall be initially incurred or
continued, as the case may be, pursuant to seven new Borrowings with
(x) Interest Periods maintained in accordance with the following sentence and
(y) the Lenders with outstanding New 2007 Term Loans (after giving effect to the
New Term Loan Conversion and the incurrence of Additional New 2007 Term Loans
pursuant to Section 1.01(f)(A)) to participate in each such new Borrowing of New
2007 Term Loans on a pro rata basis (based upon their respective New 2007 Term
Loan Borrowing Amounts as in effect on the Fourth Amendment Effective Date).
Notwithstanding anything to the contrary contained in Sections 1.06, 1.08(f) and
1.09 of the Credit Agreement and the definitions of “Eurodollar Rate” and
“Interest Period” contained therein, (i) $60.0 million of principal of New 2007
Term Loans shall be continued or incurred, as the case may be, pursuant to a
Borrowing of Eurodollar Loans on the Fourth Amendment Effective Date subject to
an interest period commencing on the Fourth Amendment Effective Date and ending
on February 22, 2007 (with the Eurodollar Rate for such interest period to be
determined by the Administrative Agent on the Interest Determination Date
therefor in accordance with the definition of “Eurodollar Rate” as if such
interest period were a one-month period), (ii) an additional $68.0 million of
principal of New 2007 Term Loans shall be continued or incurred, as the case may
be,

 

-2-



--------------------------------------------------------------------------------

pursuant to a Borrowing of Eurodollar Loans on the Fourth Amendment Effective
Date subject to an interest period commencing on the Fourth Amendment Effective
Date and ending on May 8, 2007 (with the Eurodollar Rate for such interest
period to be determined by the Administrative Agent on the Interest
Determination Date therefor in accordance with the definition of “Eurodollar
Rate” as if such interest period were a three-month period), (iii) an additional
$75.0 million of principal of New 2007 Term Loans shall be continued or
incurred, as the case may be, pursuant to a Borrowing of Eurodollar Loans on the
Fourth Amendment Effective Date subject to an interest period commencing on the
Fourth Amendment Effective Date and ending on March 22, 2007 (with the
Eurodollar Rate for such interest period to be determined by the Administrative
Agent on the Interest Determination Date therefor in accordance with the
definition of “Eurodollar Rate” as if such interest period were a two-month
period), and (iv) the remaining $152,875,000 of principal of New 2007 Term Loans
shall be continued or incurred, as the case may be, pursuant to up to four
separate Borrowings of Eurodollar Loans on the Fourth Amendment Effective Date
(in amounts determined by the Borrower) subject to an interest period commencing
on the Fourth Amendment Effective Date of such duration as may be elected by the
Borrower in accordance with the requirements of Section 1.09. The Interest
Periods described in clauses (i), (ii), (iii) and (iv) of the preceding sentence
shall be “Interest Periods” for all purposes of the Credit Agreement.

(C) In connection with the New 2007 Term Loan Conversion and the incurrence of
Additional New 2007 Term Loans pursuant to Section 1.01(f)(A), the Lenders and
the Borrower hereby agree that, notwithstanding anything to the contrary
contained in this Agreement, the Borrower shall be obligated to pay to the
respective Lenders breakage or other costs of the type referred to in
Section 1.11 (if any) incurred in connection with the New 2007 Term Loan
Conversion and/or the actions taken pursuant to preceding clause (B) of this
Section 1.01(f).

(D) After the Fourth Amendment Effective Date, each Consenting New 2007 Term
Lender which holds a New Term Note and has not requested and received a New 2007
Term Note on the Fourth Amendment Effective Date shall be entitled to surrender
such New Term Note to the Borrower against delivery of a New 2007 Term Note
completed in conformity with Section 1.05; provided that if any such New Term
Note is not so surrendered, then from and after the Fourth Amendment Effective
Date such New Term Note shall be deemed to evidence the Converted New 2007 Term
Loans into which the New Term Loans theretofore evidenced by such New Term Note
have been converted.”.

Section 1.03(a) of the Credit Agreement is hereby amended by inserting the text
“2007” immediately before the text “Term Loans” appearing in said Section.

Section 1.04(a) of the Credit Agreement is hereby amended by deleting the text
“(II) in the case of Additional New Term Loans, each Lender with a New Term Loan
Commitment will make available an amount thereof

 

-3-



--------------------------------------------------------------------------------

equal to its New Term Loan Commitment on the First Amendment Effective Date”
appearing in the first sentence of said Section and inserting the text “(II) in
the case of Additional New 2007 Term Loans, each Lender with a New 2007 Term
Loan Commitment will make available an amount thereof equal to its New 2007 Term
Loan Commitment on the Fourth Amendment Effective Date)” in lieu thereof.

Section 1.05(a) of the Credit Agreement is hereby amended by (i) deleting the
word “and” appearing prior to the text “(iv)” appearing in said Section and
inserting a comma in lieu thereof and (ii) inserting the following new text
before the period at the end of said Section:

“and (v) if New 2007 Term Loans, by a promissory note substantially in the form
of Exhibit B-5 with blanks appropriately completed in conformity herewith (each,
a “New 2007 Term Note” and, collectively, the “New 2007 Term Notes”).”.

Section 1.05 of the Credit Agreement is hereby further amended by inserting the
following clause (h) at the end of said Section:

“(h) The New 2007 Term Note issued to each Lender with a New 2007 Term Loan
Commitment shall (i) be executed by the Borrower, (ii) be payable to such Lender
or its registered assigns and be dated the Fourth Amendment Effective Date (or,
in the case of any New 2007 Term Note issued after the Fourth Amendment
Effective Date, the date of issuance thereof), (iii) be in a stated principal
amount equal to the sum of the New 2007 Term Loan Commitment of such Lender on
the Fourth Amendment Effective Date before giving effect to any reductions
thereto on such date plus the aggregate principal amount of all Converted New
2007 Term Loans of such Lender on the Fourth Amendment Effective Date (or, in
the case of any New 2007 Term Note issued after the Fourth Amendment Effective
Date, in a stated principal amount equal to the outstanding principal amount of
the New 2007 Term Loans of such Lender on the date of issuance thereof) and be
payable in the principal amount of New 2007 Term Loans evidenced thereby from
time to time, (iv) mature on the New 2007 Term Loan Maturity Date, (v) bear
interest as provided in the appropriate clause of Section 1.08 in respect of the
Base Rate Loans and Eurodollar Loans, as the case may be, evidenced thereby,
(vi) be subject to voluntary repayment as provided in Section 4.01 and mandatory
repayment as provided in Section 4.02 and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.”.

Section 1.07 of the Credit Agreement is hereby amended by (i) deleting the text
“New Term Loans” in said Section and inserting the text “New

 

-4-



--------------------------------------------------------------------------------

2007 Term Loans” in lieu thereof and (ii) deleting the text “New Term Loan
Borrowing Amounts” appearing in said Section and inserting the text “New 2007
Term Loan Borrowing Amounts” in lieu thereof.

Section 1.09 of the Credit Agreement is hereby amended by (i) deleting the text
“and” appearing after the text “Section 1.01(b)(ii)” and inserting a comma in
lieu thereof, (ii) inserting the text “and 1.01(f)(ii)” immediately following
the text “1.01(e)(ii)” appearing in said Section and (iii) inserting the text
“2007” immediately before each appearance of the text “Term Loan Scheduled
Repayment” appearing in said Section.

Sections 1.13 and 3.02(b) of the Credit Agreement are hereby amended by
inserting the text “2007” immediately before each appearance of the text “Term”
appearing in said Sections.

Section 3.03 of the Credit Agreement is hereby amended by (i) inserting the text
“, the Total New 2007 Term Loan Commitment” immediately after the text “Total
New Term Loan Commitment” appearing in clause (e) of said Section,
(ii) inserting the text “, the New 2007 Term Loan Commitment” immediately after
the text “New Term Loan Commitment” appearing in clause (e) of said Section and
(iii) inserting the following new clause (g) immediately following clause (f) of
said Section:

“(g) The Total New 2007 Term Loan Commitment (and the New 2007 Term Loan
Commitment of each Lender) shall terminate in its entirety on the Fourth
Amendment Effective Date (after giving effect to the making of Additional New
2007 Term Loans on such date).”.

Section 4.01 of the Credit Agreement is hereby amended by (i) inserting the text
“, New 2007 Term Loans” immediately after the first appearance of the text
“Swingline Loans” appearing in said Section, (ii) inserting the text “New 2007
Term Loans,” immediately after the text “New Term Loans” appearing in subclause
(i) of said Section, (iii) inserting the text “, New 2007 Term Loans”
immediately after the text “Revolving Loans” appearing in subclause (ii) of said
Section, (iv) inserting the text “2007” immediately before each appearance of
the text “Term” appearing in subclause (v) of said Section and, (v) inserting
the text “2007” immediately before each appearance of the text “Term Loan
Scheduled Repayments” appearing in subclause (v) of said Section.

Section 4.02(b) of the Credit Agreement is hereby amended by inserting the
following new text at the end of said Section:

 

-5-



--------------------------------------------------------------------------------

“(iii) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on each date set forth below, the Borrower shall
be required to repay that principal amount of New 2007 Term Loans, to the extent
then outstanding, as is set forth opposite such date (each such repayment, as
the same may be reduced as provided in Sections 4.01 and 4.02(i), a “New 2007
Term Loan Scheduled Repayment”):

 

New 2007 Term Loan Scheduled Repayment Date

   Amount

        March 31, 2007

   $ 889,687.50

        June 30, 2007

   $ 889,687.50

        September 30, 2007

   $ 889,687.50

        December 31, 2007

   $ 889,687.50

        March 31, 2008

   $ 889,687.50

        June 30, 2008

   $ 889,687.50

        September 30, 2008

   $ 889,687.50

        December 31, 2008

   $ 889,687.50

        March 31, 2009

   $ 889,687.50

        June 30, 2009

   $ 889,687.50

        September 30, 2009

   $ 889,687.50

        December 31, 2009

   $ 889,687.50

        March 31, 2010

   $ 889,687.50

        June 30, 2010

   $ 889,687.50

        September 30, 2010

   $ 889,687.50

        December 31, 2010

   $ 889,687.50

        New 2007 Term Loan Maturity Date

   $ 341,640,000.00

Section 4.02(d) of the Credit Agreement is hereby amended by deleting the text
“Third Amendment Effective Date” appearing in sub-clause (i) of said Section and
inserting the text “Fourth Amendment Effective Date” in lieu thereof.

Notwithstanding anything to the contrary contained in Section 4.02(d) of the
Credit Agreement or elsewhere in the Credit Agreement, the proceeds of all
Additional New 2007 Term Loans shall be applied on the Fourth Amendment
Effective Date (as defined below) exclusively for the purposes described in
Section 7.05(f).

Section 4.02(h) of the Credit Agreement is hereby amended by inserting the text
“2007” immediately before each appearance of the text “Term” appearing in said
Section.

 

-6-



--------------------------------------------------------------------------------

Section 7.05 of the Credit Agreement is hereby amended by inserting the
following new clause (f) at the end of said Section:

“(f) All proceeds of the Additional New 2007 Term Loans shall be used on the
Fourth Amendment Effective Date to repay in full principal of all outstanding
New Term Loans of Non-Consenting New 2007 Term Lenders (if any), pay all accrued
and unpaid interest on all then outstanding New Term Loans and pay all fees and
expenses owing in connection with the Fourth Amendment.”.

Section 8.16 of the Credit Agreement is hereby amended by (i) inserting the text
“(or, after the repayment thereof, New 2007 Term Loans)” immediately after the
text “New Term Loans” appearing in clause (a) of said Section and (ii) inserting
the text “2007” immediately before each appearance of the text “Term” appearing
in clauses (b) and (c) of said Section.

Section 8 of the Credit Agreement is hereby further amended by inserting the
following new text at the end of said Section:

“Section 8.21 Fourth Amendment Mortgage Amendments. Within 60 days following the
Fourth Amendment Effective Date (or such later date not to exceed 120 days
following the Fourth Amendment Effective Date as may be agreed by the Collateral
Agent in its sole discretion), unless otherwise agreed by the Collateral Agent
in its sole discretion, the Borrower shall have delivered to the Collateral
Agent, or caused to be delivered to the Collateral Agent, (i) fully executed
counterparts of amendments (the “Fourth Amendment Mortgage Amendments”), in form
and substance reasonably satisfactory to the Collateral Agent, to each of the
Mortgages covering the Mortgaged Properties, together with evidence that
counterparts of each of the Fourth Amendment Mortgage Amendments have been
delivered to the title company insuring the Lien on the Mortgages for recording
in all places to the extent necessary or desirable, in the judgment of the
Collateral Agent, effectively to maintain a valid and enforceable perfected
mortgage lien superior to and prior to the rights of all third parties and
subject to no other Liens (other than Permitted Encumbrances) in favor of the
Collateral Agent for the benefit of the Secured Creditors securing all of the
Obligations (including the New 2007 Term Loans) and (ii) at the request of the
Collateral Agent, endorsements of the authorized issuing agent for title
insurers reasonably satisfactory to the Collateral Agent to each Mortgage Policy
assuring the Collateral Agent that each Mortgage is a valid and enforceable
first priority mortgage lien on the respective Mortgaged Properties, free and
clear of all defects and encumbrances except Permitted Encumbrances.”.

Section 9.11 of the Credit Agreement are hereby amended by inserting the text
“2007” immediately before each appearance of the text “Term” appearing in said
Section.

The definition of “Applicable Margin” appearing in Section 11 of the Credit
Agreement is hereby amended by (i) inserting the text “(u) in the case of New

 

-7-



--------------------------------------------------------------------------------

2007 Term Loans (A) maintained as Base Rate Loans, 0.75% and (B) maintained as
Eurodollar Loans, 1.75%;” immediately before subclause (ii)(v) of the first
sentence of said definition, (ii) deleting the text “and New Term Loans)”
appearing in the second sentence of said definition and inserting the text “,
New 2007 Term Loans and New Term Loans) or the Commitment Fee” in lieu thereof,
(iii) inserting the text “or the Commitment Fee, as the case may be,”
immediately after each appearance of the text “Tranche (and Type) of Loans” and
each appearance of the text “Tranche and Type of Loan”, in each case appearing
in said definition, (iv) inserting the following new clause (w) prior to clause
(x) of the last sentence appearing in said definition:

“(w) at any time the Borrower shall cease to maintain both a corporate family
rating of Ba3 or higher from Moody’s and a corporate rating of BB or higher from
S&P, then the “Applicable Margin” for New 2007 Term Loans at such time shall be
(A) if maintained as Base Rate Loans, 1.00% and (B) if maintained as Eurodollar
Loans, 2.00%,”; and

(v) inserting the following new sentence at the end of said definition:

“It is understood and agreed that the Applicable Margin (as defined in this
Agreement prior to the Fourth Amendment Effective Date) shall apply for all
periods prior to the Fourth Amendment Effective Date and the Applicable Margin
(as defined in this Agreement on and after the Fourth Amendment Effective Date)
shall apply for all periods on and after the Fourth Amendment Effective Date.”.

The definition of “Borrowing” appearing in Section 11 of the Credit Agreement is
hereby amended by (i) deleting the text “and” immediately before the text “(y)”
appearing in said definition and inserting a comma in lieu thereof and
(ii) inserting the text “and (z) the term “Borrowing” shall include each
consolidated “borrowing” of New 2007 Term Loans pursuant to the simultaneous
conversion of New Term Loans and the incurrence of Additional New 2007 Term
Loans on the Fourth Amendment Effective Date on the terms provided in
Section 1.01(f)” immediately prior to the period appearing at the end of said
definition.

The definition of “Commitment” appearing in Section 11 of the Credit Agreement
is hereby amended by inserting the text “, New 2007 Term Loan Commitment”
immediately after the text “New Term Loan Commitment” appearing in said
definition.

The definition of “Excess Cash Flow” appearing in Section 11 of the Credit
Agreement is hereby amended by deleting the text of subclause (b)(x) of said
definition in its entirety and inserting the text “required as a result of a
Scheduled Repayment, a New Term Loan Scheduled Repayment or a New 2007 Term Loan
Scheduled Repayment under Section 4.02(b)” in lieu thereof.

 

-8-



--------------------------------------------------------------------------------

The definition of “Loan” appearing in Section 11 of the Credit Agreement is
hereby amended by inserting the text “each New 2007 Term Loan,” immediately
before the text “each New Term Loan” appearing in said definition.

The definition of “Maturity Date” appearing in Section 11 of the Credit
Agreement is hereby amended by inserting the text “the New 2007 Term Loan
Maturity Date,” immediately before the text “the New Term Loan Maturity Date”
appearing in said definition.

The definition of “Minimum Borrowing Amount” appearing in Section 11 of the
Credit Agreement is hereby amended by inserting the text “2007” immediately
before the appearance of the text “Term Loans” appearing in said definition.

The definition of “Net Cash Proceeds” appearing in Section 11 of the Credit
Agreement is hereby amended by inserting the text “, New 2007 Term Loans”
immediately before the text “or New Term Loans” appearing in said definition.

The definition of “Note” appearing in Section 11 of the Credit Agreement is
hereby amended by inserting the text “each New 2007 Term Note,” immediately
after the text “New Term Note,” appearing in said Section.

The definition of “Required Lenders” appearing in Section 11 of the Credit
Agreement is hereby amended by inserting the text “New 2007 Term Loans,”
immediately before each appearance of the text “New Term Loans” in said
definition.

The definition of “Screen Rate” appearing in Section 11 of the Credit Agreement
is hereby amended by deleting the text “Telerate” appearing in said definition
and inserting the text “Reuters” in lieu thereof.

The definition of “Total Commitment” appearing in Section 11 of the Credit
Agreement is hereby amended by inserting the text “the Total New 2007 Term Loan
Commitment,” immediately before the text “the Total New Term Loan Commitment”
appearing in said definition.

Section 11 of the Credit Agreement is hereby further amended by (i) deleting the
definition of “Tranche” appearing in said Section and (ii) inserting in the
appropriate alphabetical order the following new definitions:

“Additional New 2007 Term Loans” shall have the meaning provided in
Section 1.01(f).

 

-9-



--------------------------------------------------------------------------------

“Consenting New 2007 Term Lender” shall mean each Lender holding outstanding New
Term Loans that has (x) theretofore executed and delivered a counterpart of the
Fourth Amendment to the Administrative Agent on or prior to 5:00 P.M. (New York
time) on February 5, 2007 and (y) specifically notified the Administrative Agent
of its desire to convert its New Term Loans into Converted New 2007 Term Loans
pursuant to Section 1.01(f)(A).

“Converted New 2007 Term Loan Amount” shall mean, with respect to each Lender,
the amount set forth opposite such Lender’s name in Schedule I directly below
the column entitled “Converted New 2007 Term Loan Amount”.

“Converted New 2007 Term Loans” shall have the meaning provided in
Section 1.01(f).

“Fourth Amendment” shall mean the Fourth Amendment to the Credit Agreement,
dated as of February 5, 2007, among Holdings, the Borrower, the Lenders and the
Administrative Agent.

“Fourth Amendment Effective Date” shall have the meaning provided in the Fourth
Amendment to Credit Agreement, dated as of February 5, 2007, among Holdings, the
Borrower, the Lenders and the Administrative Agent.

“Fourth Amendment Mortgage Amendments” shall have the meaning provided in
Section 8.21.

“New 2007 Term Loan Borrowing Amount” shall mean, with respect to each Lender,
the amount set forth opposite such Lender’s name in Schedule I directly below
the column entitled “New 2007 Term Loan Borrowing Amount”, as the same may be
(x) reduced from time to time as a result of prepayments and repayments pursuant
to Section 4.01, Section 4.02 and/or Section 10 or (y) adjusted from time to
time as a result of assignments of New 2007 Term Loans to or from such Lender
pursuant to Section 1.13 or 13.04(b).

“New 2007 Term Loan Commitment” shall mean, with respect to each Lender, the
amount set forth opposite such Lender’s name in Schedule I directly below the
column entitled “New 2007 Term Loan Commitment,” as the same may be reduced or
terminated pursuant to Section 3.03 and/or Section 10 or otherwise modified
pursuant to Section 1.13 and/or Section 13.04(b).

“New 2007 Term Loan Maturity Date” shall mean March 17, 2011.

“New 2007 Term Loan Scheduled Repayment” shall have the meaning provided in
Section 4.02(b)(iii).

“New 2007 Term Loans” shall have the meaning provided in Section 1.01(f).

 

-10-



--------------------------------------------------------------------------------

“New 2007 Term Note” shall have the meaning provided in Section 1.05(a).

“New 2007 Term Loan Conversion” shall have the meaning provided in
Section 1.01(f).

“Non-Consenting New 2007 Term Lender” shall mean each Lender that is not a
Consenting New 2007 Term Lender.

“Total New 2007 Term Loan Commitment” shall mean, at any time, the sum of the
New 2007 Term Loan Commitments of each of the Lenders at such time.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three separate Tranches: (i) New 2007 Term
Loans, (ii) Revolving Loans and (iii) Swingline Loans.

Section 13.01(a) of the Credit Agreement is hereby amended by (i) inserting the
text “2007” immediately before the text “Term Loans” appearing in clause (z) of
the second proviso appearing in said Section and (ii) inserting the text “2007”
immediately before the text “Term Loan Scheduled Repayment” appearing in clause
(z) of the second proviso appearing in said Section.

Section 13.07(b) of the Credit Agreement is hereby amended by inserting the text
“2007” immediately before the text “Term Loans” appearing in said Section.

Schedule I to the Credit Agreement is hereby amended by deleting same in its
entirety and inserting in lieu thereof a new Schedule I in the form of Schedule
I attached hereto.

Exhibits A-1, A-2 and K to the Credit Agreement are hereby amended by inserting
the text “2007” immediately before each appearance of the text “Term” appearing
is said Exhibits.

The Credit Agreement is hereby further amended by adding thereto new Exhibit B-5
in the form of Exhibit B-5 attached hereto.

Miscellaneous Provisions.

In order to induce the Lenders to enter into this Amendment, each Credit
Agreement Party hereby represents and warrants that:

no Default or Event of Default exists as of the Fourth Amendment Effective Date,
both before and after giving effect to this Amendment;

 

-11-



--------------------------------------------------------------------------------

all of the representations and warranties contained in the Credit Agreement or
the other Credit Documents are true and correct in all material respects on the
Fourth Amendment Effective Date both before and after giving effect to this
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Fourth Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date);

concurrently with the effectiveness of this Fourth Amendment, the proceeds of
the Additional New 2007 Term Loans shall be applied by the Borrower as required
by Section 7.05(f) of the Credit Agreement (as amended hereby).

This Amendment is limited as specified and shall not constitute a modification,
acceptance, consent to deviation from or waiver of any other provision of the
Credit Agreement or any other Credit Document.

This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Borrower and the Administrative Agent.

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

This Amendment shall become effective on the date (the “Fourth Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i) Holdings, the Borrower, Lenders constituting the Required Lenders and each
Lender with a New 2007 Term Loan Commitment and/or converting New Term Loans
into Converted New 2007 Term Loans pursuant to the New 2007 Term Loan Conversion
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036 Attention: May Yip-Daniels (facsimile number 212-354-8113);

(ii) there shall have been delivered to the Administrative Agent for the account
of each Consenting New 2007 Term Lender and each Lender with a New 2007 Term
Loan Commitment which has requested same, an appropriate New 2007 Term Note
executed by the Borrower in each case in the amount, maturity and otherwise as
provided in the Credit Agreement;

(iii) (x) all accrued and unpaid interest on all New Term Loans shall have been
paid in full (regardless of whether or not the Credit Agreement otherwise
requires a

 

-12-



--------------------------------------------------------------------------------

payment of such interest at such time), (y) all fees, costs and expenses with
respect to the New Term Loans shall have been paid in full and (z) the principal
of all outstanding New Term Loans of Non-Consenting New 2007 Term Lenders shall
have been repaid in full;

(iv) there shall have been delivered to Administrative Agent copies of
resolutions of the board of directors of each Credit Party approving and
authorizing the execution, delivery and performance of this Fourth Amendment and
the Credit Documents as amended by this Fourth Amendment, certified as of the
Fourth Amendment Effective Date by the corporate secretary or an assistant
secretary of such Credit Party as being in full force and effect without
modification or amendment; and

(v) an opinion of counsel from each of Skadden, Arps, Slate, Meagher & Flom LLP
and Frank Macerato, General Counsel to the Borrower, each in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters in
connection with this Amendment and the transactions contemplated hereby as the
Administrative Agent may reasonably request.

By executing and delivering a copy hereof, each Credit Party hereby agrees that
all Loans (including, without limitation, the New 2007 Term Loans) shall be
fully guaranteed pursuant to the Subsidiaries Guaranty in accordance with the
terms and provisions thereof and shall be fully secured pursuant to the Security
Documents.

From and after the Fourth Amendment Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement as modified hereby.

*         *         *

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

ENERSYS By:  

/s/ Michael G Hastings

Name:   Michael G Hastings Title:   Vice President Treasurer & Assistant
Secretary ENERSYS CAPITAL INC. By:  

/s/ Michael G Hastings

Name:   Michael G Hastings Title:   Treasurer & Assistant Secretary BANK OF
AMERICA, N.A, as Administrative Agent By:  

/s/ Charles D. Graber

Name:   Charles D. Graber Title:   Vice President BANK OF AMERICA, N.A.,
Individually By:  

/s/ Coleigh McKay

Name:   Coleigh McKay Title:   Vice President MORGAN STANLEY SENIOR FUNDING,
INC., Individually and as Syndication Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC.,

        Individually and as Documentation Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., in its capacity as a
Lender with a New 2007 Term Loan Commitment
(and not as a Consenting New 2007 Term Lender) By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF FEBRUARY 5, 2007, TO THE
CREDIT AGREEMENT, DATED AS OF MARCH 17, 2004, AMONG ENERSYS, A DELAWARE
CORPORATION, ENERSYS CAPITAL INC., A DELAWARE CORPORATION, THE LENDERS FROM TIME
TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, MORGAN
STANLEY SENIOR FUNDING, INC., AS SYNDICATION AGENT, AND LEHMAN COMMERCIAL PAPER
INC., AS DOCUMENTATION AGENT

NAME OF INSTITUTION

 

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing Fourth Amendment, hereby
consents to the entering into of the Fourth Amendment and agrees to the
provisions thereof (including, without limitation, Part III, Section 6 thereof).

 

ENERSYS DELAWARE INC. By:  

/s/ Michael G Hastings

Name:   Michael G Hastings Title:   Treasurer & Assistant Secretary HAWKER POWER
SYSTEMS, INC. By:  

/s/ Michael G Hastings

Name:   Michael G Hastings Title:   Treasurer & Assistant Secretary ENERSYS
ENERGY PRODUCTS INC. By:  

/s/ Michael G Hastings

Name:   Michael G Hastings Title:   Treasurer & Assistant Secretary HAWKER
POWERSSOURCE, INC. By:  

/s/ Michael G Hastings

Name:   Michael G Hastings Title:   Treasurer & Assistant Secretary ENERSYS
ADVANCED SYSTEMS INC. By:  

/s/ Michael G Hastings

Name:   Michael G Hastings Title:   Treasurer & Assistant Secretary



--------------------------------------------------------------------------------

ESFINCO, INC. By:  

/s/ John Phillips

Name:   John Phillips Title:   Vice President Treasurer ESRMCO, INC. By:  

/s/ John Phillips

Name:   John Phillips Title:   Vice President Treasurer NEW PACIFICO REALTY,
INC. By:  

/s/ Michael G Hastings

Name:   Michael G Hastings Title:   Treasurer



--------------------------------------------------------------------------------

SCHEDULE I

List of Lenders and Commitments

[as on file with the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT B-5

FORM OF NEW 2007 TERM NOTE

 

U.S. $                       New York, New York                        ,
        

FOR VALUE RECEIVED, ENERSYS CAPITAL INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of [                    ] (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office (as defined in the Agreement referred to
below) initially located at Mailcode NC1-001-15-04, 101 North Tryon Street,
Charlotte, NC 28255 on the New 2007 Term Loan Maturity Date (as defined in the
Agreement) the principal sum of                              DOLLARS
($            ) or, if less, the unpaid principal amount of all New 2007 Term
Loans (as defined in the Agreement) made by the Lender pursuant to the
Agreement, payable at such times and in such amounts as are specified in the
Agreement.

The Borrower promises also to pay interest on the unpaid principal amount of
each New 2007 Term Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 1.08 of
the Agreement.

This Note is one of the New 2007 Term Notes referred to in the Credit Agreement,
dated as of March 17, 2004, among EnerSys, the Borrower, the lenders from time
to time party thereto (including the Lender), Lehman Commercial Paper Inc., as
Documentation Agent, Morgan Stanley Senior Funding, Inc., as Syndication Agent,
and Bank of America, N.A., as Administrative Agent (as amended, restated,
modified and/or supplemented from time to time, the “Agreement”) and is entitled
to the benefits thereof and of the other Credit Documents (as defined in the
Agreement). This Note is secured by the Security Documents (as defined in the
Agreement) and is entitled to the benefits of the Guaranties (as defined in the
Agreement). As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the New 2007 Term Loan Maturity
Date, in whole or in part, and New 2007 Term Loans may be converted from one
Type (as defined in the Agreement) into another Type to the extent provided in
the Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

ENERSYS CAPITAL INC.

By:

 

 

Name:

 

Title:

 